          Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 1 of 18 PageID 5
Filing # 111967938  E-Filed 08/18/2020 11:12:53 AM


                        IN THE CIRCUIT COURT OF THE13TH JUDICIAL CIRCUIT
                           IN AND FOR HILLSBOROUGH COUNTY, FLORIDA


        MATLAC, INC., a Delaware
        corporation

               Plaintiff,
                                                                Case No.
        v.

        TEXTRON AVIATION, Inc. a
        Kansas corporation,

             Defendant.
        _________________________________ /

                                               COMPLAINT

               Plaintiff, MATLAC, INC., a Delaware corporation (hereinafter “Matlac”), by and

        through its undersigned counsel, hereby files this Complaint against TEXTRON

        AVIATION, INC., a Kansas corporation (“Textron”), and as grounds thereof, alleges as

        follows:

                                PARTIES, JURISDICTION AND VENUE

               1.      This is an action sounding in breach of contract, unjust enrichment,

        negligence, gross negligence, and violation of Florida’s Deceptive and Unfair Trade

        Practices seeking damages in excess of $30,000.00, exclusive of interest, attorneys’ fees,

        and costs, and is otherwise within the subject matter jurisdiction of this Honorable Court.

               2.      Plaintiff, Matlac, is a Delaware corporation with its principal place of

        business located at 251 Little Falls Drive, Wilmington, Delaware 19808.

               3.      Defendant, Textron, a Kansas corporation, is a fixed base operator located

        in Tampa, Florida at the Tampa International Airport, which provides maintenance and

        repair services to the general aviation public.

                                                     1
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 2 of 18 PageID 6




       4.     This Court has personal jurisdiction over the Defendant because it conducts

business extensively in Florida and has continuous and systematic contacts with Florida.

       5.     Accordingly, jurisdiction and venue are proper in the 13th Judicial Circuit in

and for Hillsborough County, Florida, because Defendant maintains extensive,

continuous and systematic contacts with Florida and all acts and omissions giving rise to

this cause of action occurred in Hillsborough County, Florida.

       6.     All conditions precedent to this action have either occurred or have been

waived.

                                GENERAL ALLEGATIONS

       7.     Matlac is the registrant of one Hawker Beechcraft Corp. B200, with

manufacturer’s serial number BB-739, and Federal Aviation Administration (“FAA”)

registration number N217ML (“Aircraft”).

       8.     On or about June 14, 2018, Matlac contracted with Textron to have certain

maintenance, repair, and inspections performed on the Aircraft. A true and correct copy

of the Contract is attached here as “Exhibit A”.

       9.     In July 2018, Matlac delivered the Aircraft to Defendant, located at the

Tampa International Airport for maintenance, repair and inspections.

       10.    Textron was obligated to perform the following services on the Aircraft:

Phase 1 through 4 inspections of the Aircraft, replacement of left and right engine

Flammable-Liquid-Carrying Hoses, and Pratt and Whitney PT6 Hot Section Inspections

for both the left and right engines.

       11.    In addition, Textron was obligated to maintain, repair, and inspect the

Aircraft in compliance with Pratt & Whitney’s Engine Preservation Guidelines PT6A-61,




                                             2
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 3 of 18 PageID 7




manufacturer specifications and in conformity with all requirements promulgated by the

Federal Aviation Administration (the “FAA”) pursuant to the Federal Aviation Regulations

(the “FARs”), including maintaining the airworthiness of the Aircraft.

       12.     According to Defendant’s initial inspection report of the subject Aircraft, no

corrosion was found on/in either engine.

       13.     In fact, Defendant conducted a Hot Section Inspection of the engines during

its possession of the Aircraft. Although, Defendant had complete access to the engines,

Defendant failed to properly identify or otherwise advise of the presence of corrosion on

the engines.

       14.     On or About November 16, 2019, Matlac obtained an Airworthiness

Certificate for the Aircraft from the FAA in order to reposition the Aircraft from Tampa,

Florida to Miami, Florida for further repairs.

       15.     Prior to its departure, the Aircraft had been in Textron’s possession, care

and control from July 2018 until November 2019, in which Textron failed to preserve the

engines in compliance with the manufacturer’s specifications and its obligation to Plaintiff.

       16.     During the ferry flight from Textron’s Tampa maintenance facility to Miami,

the Aircraft experienced catastrophic engine failure and was forced to make an

emergency landing in Fort Meyers.

       17.     Thereafter, on December 6, 2019, the engines were inspected by Dallas

Airmotive which noted corrosion and recommended further evaluation.

       18.     In April 2020, the engines were evaluated further by Prime Turbines which

found significant corrosion in both engines.

       19.     It was determined that corrosion was the cause of the engine failure.




                                                 3
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 4 of 18 PageID 8




       20.    During the time that Defendant had possession of the Aircraft, for over one

year and a half, Defendant failed to preserve the engines pursuant to the manufacturer’s

requirements and guidelines.

       21.    Defendant, which is in the business of maintaining, repairing, and inspecting

aircrafts, was aware that an aircraft that has been inactive for any amount of time requires

extensive engine preservation and knowingly made no preservation efforts on Matlac’s

Aircraft and knew that lack of engine preservation would cause engine corrosion and

eventual detrimental engine failure.

       22.    Defendant knew that if an engine failed during a flight, there would be

detrimental and absolute loss of life and property.

       23.    In addition to other ongoing damages arising from the negligent

maintenance, repair and preservation of the Aircraft, the inability to utilize the Aircraft for

any business purposes for more than one year and half has caused and continues to

cause Matlac extensive and ongoing damages.

       24.    A demand for damages was made upon Defendant, but Defendant has

failed and refused to comply with said demand.

       25.    In order to advance this action, Plaintiff has retained the undersigned

counsel, and is obligated to pay its’ attorneys’ fees.

                           COUNT I – BREACH OF CONTRACT

       26.    Plaintiff, Matlac, hereby incorporates its allegations set forth in paragraphs

1 through 25 as if fully set forth herein.

       27.    Textron and Matlac entered into a valid contract for consideration for certain

maintenance, repair and inspection of the Aircraft.




                                              4
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 5 of 18 PageID 9




       28.    Matlac completed all of its duties and obligations under the contract,

including but not limited to paying for inspection, report, and maintenance of the Aircraft.

       29.    Defendant has materially breached its contractual obligations to Matlac by

failing to repair, inspect, and properly maintain the Aircraft and its component parts while

the Aircraft was in Defendant’s possession and care.

       30.    Matlac has sustained damage and loss as described above as a direct and

proximate result of the Defendant’s material breach of contract, of which due notice has

been provided to Defendant, and Defendant has failed and refused to remedy.

       WHEREFORE, Plaintiff, Matlac, respectfully requests that this Honorable Court

find in its favor and award Plaintiff all recoverable damages, together with costs of this

action, pre and post-judgment interest as permitted by law, together with such other and

further relief this Court deems just and proper.

                           COUNT II – UNJUST ENRICHMENT

       31.    Plaintiff, Matlac, hereby incorporates its allegations set forth in paragraphs

1 through 25 as if fully set forth herein.

       32.    Matlac has conferred benefits on Defendant.

       33.    Defendant has knowledge and is aware of the benefits conferred upon it by

Matlac.

       34.    Defendant has accepted and retained the benefits conferred by Plaintiff.

       35.    Under the circumstances, it would be inequitable for Defendant to retain the

benefits conferred without paying the full value for them.

       WHEREFORE, Plaintiff, Matlac, respectfully requests that this Honorable Court

find in Plaintiff’s favor and award all recoverable damages, together with costs of this




                                             5
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 6 of 18 PageID 10




action, pre and post-judgment interest as permitted by law, together with such other and

further relief this Court deems just and proper.

                                 COUNT III - NEGLIGENCE

       36.    Plaintiff, Matlac, hereby incorporates its allegations set forth in paragraphs

1 through 25 as if fully set forth herein.

       37.    Defendant had a duty to Matlac to thoroughly maintain and preserve the

subject Aircraft in an airworthy condition, and failed to identify, document, report, repair

or properly preserve the Aircraft and its component parts.

       38.    Defendant’s breach of its duty of care in negligently inspecting the subject

Aircraft, failing to completely report and document extensive damage found on the

airplane, and failing to properly preserve pertinent parts of the Aircraft is the proximate

cause of Matlac’s damages, including loss of use of the Aircraft, loss of revenue and loss

of anticipated profits from operation of the Aircraft due to downtime required for servicing

the Aircraft and bringing it back to an airworthy condition.

       39.    As a result of Defendant’s breach, Matlac has been damaged and continues

to suffer damages.

       40.    Accordingly, Defendant is liable to Matlac for damages.

WHEREFORE, Plaintiff, Matlac, respectfully requests that this Honorable Court find in

Plaintiff’s favor and award all recoverable damages, together with costs of this action, pre

and post-judgment interest as permitted by law, together with such other and further relief

this Court deems just and proper.

                                COUNT IV- GROSS NEGLIGENCE




                                             6
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 7 of 18 PageID 11




       41.    Plaintiff, Matlac, hereby reincorporates its allegations set forth in

paragraphs 1 through 25 as if fully set forth herein.

       42.    Defendant owed a duty to Matlac to thoroughly preserve and maintain the

subject Aircraft and assure its airworthiness.

       43.    Defendant’s actions and/or omissions in failing to maintain and preserve the

Aircraft, which resulted in the engine failure which was the reason for an emergency

landing, evince its reckless disregard for the safety of Matlac and the safety of the general

public, and its acts and/or omissions are equivalent to an intentional act or a conscious

indifference to the consequences of an act.

       44.    As a result of the foregoing, Matlac was injured and continues to be injured.

       45.    Matlac reserves the right to amend this cause of action to add punitive

damages.

       WHEREFORE, Plaintiff, Matlac, respectfully requests that this Honorable Court

find in Plaintiff’s favor and award all recoverable damages, together with costs of this

action, pre and post-judgment interest as permitted by law, together with such other and

further relief this Court deems just and proper.

                  COUNT V – VIOLATION OF FLORIDA DECEPTIVE
                        AND UNFAIR TRADE PRACTICES

       42.    Plaintiff, Matlac, hereby reincorporates its allegations set forth in

paragraphs 1 through 25 as if fully set forth herein.

       43.    This is a claim brought pursuant to § 501.201 et seq., known as the Florida

Deceptive and Unfair Trade Practices Act (“FDUTPA”), for damages resulting from

Defendant’s deceptive, unfair, and unconscionable trade acts and practices.




                                              7
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 8 of 18 PageID 12




       44.    At all material times to this action, Defendant was engaged in “trade and

commerce” as defined in § 501.203, Fla. Stat., by advertising, soliciting, providing, and

offering aircraft maintenance and inspection services.

       45.    The acts and omissions of Defendant alleged herein constitute

unconscionable acts or practices, and unfair or deceptive acts or practices under §

501.204(1).

       46.    As a result of the unconscionable, unfair, and deceptive acts or practices of

Defendant, Matlac has been damaged.

       47.    Matlac has engaged the services of the undersigned law firms to represent

it in this matter and has agreed to pay reasonable attorneys’ fees for the prosecution of

this action. defendant is responsible for payment of these attorneys’ fees under §

501.211, Fla. Stat.

       WHEREFORE, Plaintiff, Matlac, demands judgment against Defendant for

damages, interest, costs, expenses, attorneys’ fees pursuant to § 501.211, Fla. Stat.

and all other relief permitted by law.

                               DEMAND FOR JURY TRIAL

       Plaintiff respectfully demands a trial by jury for all issues so triable.

                                               L. FORREST OWENS, P.A.
                                               DBA AVIATION LEGAL COUNSEL
                                               Co-Counsel for Plaintiff
                                               110 S.E. 6th Street, 17th Floor
                                               Fort Lauderdale, FL 33301
                                               Phone: (888) 635-9529
                                               Facsimile: (888) 635-9529
                                               Email: forrest@aviationlegalcounsel.com


                                               s/L. Forrest Owens________________
                                               L. Forrest Owens, P.A.



                                               8
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 9 of 18 PageID 13




                                      Florida Bar No. 38582

                                      AERO LAW CENTER
                                      Co-Counsel for Plaintiff
                                      1100 Lee Wagener Dr., Ste. 312
                                      Fort Lauderdale, FL 33315
                                      Phone: (954) 400-4643
                                      Facsimile: (954) 210-8431
                                      Email: service@aerolawcenter.com

                                      s/Jonathan A. Ewing
                                      Jonathan A. Ewing, BCS
                                      Florida Bar No. 040972
                                      Nada Alfaily, Esq.
                                      Florida Bar No. 1016145




                                      9
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 10 of 18 PageID 14




                                                                           EXHIBIT

                                                                                 A
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 11 of 18 PageID 15
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 12 of 18 PageID 16
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 13 of 18 PageID 17
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 14 of 18 PageID 18
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 15 of 18 PageID 19
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 16 of 18 PageID 20
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 17 of 18 PageID 21
Case 8:20-cv-02347-VMC-AEP Document 1-1 Filed 10/06/20 Page 18 of 18 PageID 22
